Citation Nr: 0907922	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-16 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 through 
September 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  There is no evidence of hearing loss for more than thirty 
years between the veteran's September 1952 discharge from 
service and October 1985.

2.  There is no evidence of tinnitus for more than fifty 
years between the veteran's September 1952 discharge from 
service and February 2006.

3.  One private examiner suggests, without the benefit of a 
review of the service medical records or the post-service 
treatment, and without providing a medical basis for the 
opinion, that the veteran's hearing loss and tinnitus are 
related to his active service.

4.  One VA examiner opined, based upon a review of the 
record, that it is not as likely as not that the veteran's 
hearing loss and tinnitus are related to his active service, 
because of the lack of hearing loss or tinnitus noted in 
service, coupled with the length of time between service an 
in the initial diagnoses.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.385 (2008).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to establish service connection for 
both bilateral hearing loss and tinnitus.  For service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 341, 
346 (1999).

Bilateral Hearing Loss
To establish a current hearing loss disability, there must be 
medical evidence showing that the auditory threshold in any 
of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  Such 
evidence exists in this case.

On the authorized VA audiological evaluation in May 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
55
55
LEFT
25
35
45
50
55

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  Thus, the audiological testing 
supported the examiner's diagnosis of "mild to moderately 
severe, sensorineural hearing loss" in each ear.  The 
veteran has a current hearing loss disability.  The question 
is whether that disability can be causally connected to the 
veteran's period of active service such that service 
connection is warranted under 38 C.F.R. § 3.303.

A review of the record reveals that the veteran was first 
diagnosed with hearing loss in 1985, more than thirty years 
following his discharge from service.  See October 1985 
private audiological report.  There is no discussion of the 
etiology of the hearing loss in this report.  

The next evidence of hearing loss is fifteen years later, 
when a Dr. Macaluso discussed the veteran's need for hearing 
aids, but also failed to discuss the etiology of the hearing 
loss.  See January 2001 Macaluso report.

It was not until February 2006 that a physician opined as to 
the cause of the veteran's hearing loss.  Dr. Boulos 
submitted an opinion at that time explaining that he felt the 
veteran's hearing loss was "more likely than not...due to his 
service in the military," because the veteran "has not been 
exposed to any loud noises since he departed from military 
service."  Dr. Boulos' treatment notes dated in March 2006 
also suggest this causal connection between the veteran's 
hearing loss and his exposure to noise "around heavy 
artillery" in service.  There is no indication in Dr. 
Boulos' records that he reviewed the veteran's service 
medical records or claims folder in association with his 
opinion.  Had he, there would have surely been a notation of 
the lack of complaints of hearing loss during service, as 
well as a finding of normal hearing in a February 1953 VA 
examination, and the first diagnosis of hearing loss being 
more than thirty years following service.  There was no 
discussion of these factors in Dr. Boulos' report, thus 
making his positive nexus opinion of little probative value.

In May 2006, the veteran was afforded a VA audio examination.  
The examiner noted the veteran's report of post-service noise 
exposure to include construction noise for 9 months.  The 
veteran, however, contends that he was not exposed to noise 
during his employ with a construction company, and, in fact, 
as had no noise exposure since service.  See Board hearing 
transcript at page 6.  The Board finds no reason to question 
the veteran's description of his post-service noise exposure.  
Nonetheless, even without post-service noise exposure, the VA 
examiner opined that the current bilateral hearing loss is 
not at least as likely related to the in-service noise 
exposure, because of the normal whisper test at the veteran's 
discharge from service, which is shown in the service medical 
records, and the onset of mild hearing loss in 1985, more 
than thirty years after service.  

The only additional evidence of record regarding medical 
nexus includes the veteran's own contentions that his hearing 
loss is related to noise exposure in service.  See veteran's 
written statements and his hearing testimony.  While the 
veteran clearly contends that there is a medical nexus, such 
a suggestion by either the veteran or his representative is 
not sufficient medical evidence of such a nexus. Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence of a nexus is 
required for service connection.

Because the only positive opinion regarding medical nexus is 
from a private examiner without the benefit of a review of 
any of the relevant in-service or post-service treatment 
records, and because the VA examiner provided a well-reasoned 
basis for his opinion that that veteran's hearing loss was 
not caused by in-service noise exposure, which was based upon 
a review of the claims folder, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
There is simply no competent medical evidence showing a 
causal connection between the veteran's current hearing loss 
and his active service.  Service connection is not warranted.

Tinnitus
The veteran also contends that he has tinnitus that is 
related to his noise exposure during service.  The service 
medical records do not contain evidence that the veteran 
described ringing in his ears at any time during service.  
The first notation of tinnitus is in the February and March 
2006 records from Dr. Boulos.  There is no question that the 
veteran has tinnitus, as the records of Dr. Boulos, as well 
as the May 2006 VA examination report confirm the diagnosis.  
There must, however, also be evidence of a medical nexus 
between tinnitus and an in-service incurrence in order for 
service connection to be established under 38 C.F.R. § 3.303.

As with the hearing loss, Dr. Boulos opined that the tinnitus 
is due to noise exposure from heavy artillery in service.  
See 2006 Boulos records.  The Board notes that the doctor's 
opinion seemingly revolves around the veteran's report of 
noise exposure in service.  The report indicates that the 
veteran was exposed to noise "during WWII."  The veteran, 
however, was not in service during WWII.  Such a mistake in 
the doctor's report further confirms that this doctor did not 
review the veteran's service records in association with his 
opinion.  Also, the doctor gave no basis for his opinion that 
tinnitus onsetting more than fifty years following service is 
causally connected to service.  This opinion is therefore 
simply a conclusory statement, which hold little to no 
probative value.

In May 2006, the veteran reported to a VA examiner that he 
noticed the tinnitus while in the military and that it is 
constant, bilateral, and fluctuates in volume with a high 
pitch.  The veteran also confirmed that he has never been 
treated for tinnitus.  Based upon this evaluation, the 
examiner opined that it is not at least as likely as not that 
the veteran's tinnitus is related to military noise exposure.  
The basis for this opinion was that there is no evidence of 
the disability during service, and he never sought treatment 
for the disability for many years following service.  The 
file contains reports dating back to 1985 wherein the veteran 
sought treatment for hearing loss.  Ringing of the ears or 
tinnitus was not noted or diagnosed in these reports.  The 
examiner did not dispute that the veteran was exposed to 
noise during service, but simply found no basis upon which to 
render an opinion that any current tinnitus is related to 
active service.

The only additional evidence of record regarding medical 
nexus includes the veteran's own contentions that his 
tinnitus is related to noise exposure in service.  See 
veteran's written statements and his hearing testimony.  
While the veteran clearly contends that there is a medical 
nexus, such a suggestion by either the veteran or his 
representative is not sufficient medical evidence of such a 
nexus. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). Competent medical 
evidence of a nexus is required for service connection.  

In this case, however, there is no competent medical evidence 
supporting the veteran's claim.  The only positive medical 
opinion is without a review of the relevant evidence and is 
given without a medical basis.  It cannot be considered 
competent medical evidence supporting the issue of medical 
nexus.  There is no basis upon which to grant service 
connection for tinnitus, because there is no competent 
medical opinion connecting the tinnitus to active service.  
Service connection is not warranted.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claims.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his  claims. Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran two letters in March 2006 informing him 
of what was necessary to establish his claim, what evidence 
he was expected to provide, and what VA would obtain on his 
behalf.  These letters satisfied the requirements of 
38 C.F.R. § 3.159(b)(1), as well as the requirements of 
Dingess v. Nicholson, supra, e.g., as to potential downstream 
issues such as disability rating and effective date.  VA's 
duty to notify the veteran was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, post-service treatment records, 
and the May 2006 VA examination report have been associated 
with the claims folder.  The veteran was also afforded a 
Board hearing and the June 2008 transcript is of record.  The 
veteran has not notified VA of any additional relevant 
evidence.  

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


